                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CHARLES DERRICK KELLER,

              Plaintiff,

       v.                                              Case No. 3:16-cv-00565-JPG-GCS

J.S. WALTON, et al.,

              Defendants.

                              MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Plaintiff Charles Derrick Keller wants to choose which federal prison he is incarcerated

in. He also does not want a cellmate. So when the defendants—officials working for the Federal

Bureau of Prisons (BOP)—assigned Keller a cellmate and later transferred him to a different

institution, Keller sued them. Keller suffers from serious mental health issues—nobody here

disputes that—and he argues that the defendants’ conduct was deliberately indifferent to those

medical needs in violation of the Eighth Amendment’s Cruel and Unusual Punishment Clause.

While the Court found that Keller sufficiently stated such a medical claim at the motion to

dismiss stage, his case does not survive the defendants’ motion for summary judgment. (ECF

Nos. 157, 167.)

I.     BACKGROUND

       Keller received a 180-month sentence in 2007 for illegally possessing a firearm as a

convicted felon. He began his incarceration at a few different prisons, but in 2009, the BOP

transferred him to USP Marion in southern Illinois for a few reasons—including its security level

and because his family lived in the area. The BOP later transferred Keller to FCC Coleman in

2014, followed by subsequent transfers to FCI Gilmer and FCI Memphis. All the while, the BOP


                                               1
provided extensive treatment for Keller’s ADHD, bipolar disorder, and potentially borderline

personality disorder—including hundreds of clinical encounters and nine different psychotropic

medications.

       Keller does not complain about any of that treatment. Instead, he says that for several

years at USP Marion, the BOP provided him with another form of treatment: at times, he got an

entire cell to himself instead of having a cellmate. Keller alleges that this was a form of treatment

because a BOP Program Statement says that “[d]ue to their potential vulnerability in a correction

setting, inmates with mental illness may require special accommodation in areas such as housing

. . . .” (ECF No. 166-3, p. 13.) So when BOP officials later transferred Keller to FCC Coleman in

2014—where he then had a cellmate—he sued, arguing that the revocation of his single-cell

treatment constituted deliberate indifference to his medical needs.

       The uncontroverted record, however, does not support Keller’s allegations. When Keller

first arrived at USP Marion in 2009, Dr. Patterson held an intervention session with him because

Keller complained that his new cell mate “is known homosexual who ‘has a crush on me.’” (ECF

No. 166-6.) Dr. Patterson then recorded: “Given Keller’s history and anticipated difficulty of

finding a cellmate that can tolerate Keller’s level of energy and anxiety, it was recommended he

be assigned a single cell.” (Id.) Dr. Patterson has made clear, however, that single-cell status is

not a “treatment.” (Patterson Dep. 69:19–70:7, ECF No. 157-2.)

       Things are then relatively quiet for two years, but later, BOP records state that:

       KELLER reported receiving an incident report for receiving money and was
       concerned about being moved from his current unit. We discussed the importance
       of following rules and consequences. KELLER was reminded of his history of
       responding to the power of positive thinking and encouraged focus on this at this
       time. He agreed to make the effort. Keller denied any current thoughts of self-
       harm. There was no indication of hallucinations or delusions. Speech was
       rambling, thoughts tangential, but could be brought back on task easily.
       Psychomotor agitation was evident, legs shaking, fidgeting in seat. Follow-up will

                                                 2
        occur to assess response to medication increase. In addition, his housing
        assignment will be discussed with the unit team.

(ECF No. 166-7.)

        The issue blows up a few months later. Keller gets in trouble for possessing a weapon

and other contraband, assault, running a gambling pool, and coercing other inmates to allow him

to use their phone accounts in violation of his phone restrictions. ” (ECF No. 166-10.) BOP

records then note that Keller “lost his preferred housing status, but he has refused to move and

was recently placed in the Special Housing Unit. Keller has tried to manipulate staff in believing

he can only function in a single cell. As a result, this has created an atmosphere of animosity and

has made it difficult to appropriately manage the preferred housing units.” (Id.) The same record

later states that Keller’s “continued inability to follow the rules and regulations of the institution

has significantly contributed to staff’s ability to maintain the secure and orderly running of the

institution.” (Id.)

        When Keller gets out of the SHU and back into the general population, he gets a

cellmate. But the BOP records note that this led to several outbursts by Keller, so they gave him

a single cell again. Then about a month later, when an incident report was not resolved to

Keller’s liking, he “isolate[ed] himself in his cell, using a sheet to block the view and avoiding

all staff and most inmates . . . .”

        The BOP later puts Keller in the SHU again because he told staff during pill line: “I am

going to fuck all of you up.” That led to the following email by Dr. Patterson:

        Hey, you offered, so I’m asking. Marion has two inmates that we really need to
        transfer. I just not sure, where and how…

        KELLER, Charles 06822-025 This one is more challenging due to criminal
        behavior patterns. He is a high security inmate (small stature looks younger than
        his age) who we have had at Marion since 2009. He has burned his bridge here
        and is being put in for transfer to a USP. Between 2007 and 2009 he was at

                                                  3
       three different USP’s, one that resulted in a serious assault on him. He has a
       history of being diagnosed with a bipolar mood disorder-manic, and substance
       abuse. In addition to the assault mentioned, he was caught up at a riot at a State
       facility. Keller claims he is ADHD, I think that is a more accurate dx. There are
       also several behaviors consistent with PTSD. He was transferred to us from
       Coleman with an off formulary amphetamine medication. He was placed on that
       after three years of being out of control and going through every other medication.
       When he arrived, our medical staff discontinued the medication and, OMG, he
       definitely functions better on it. It took a minute, but we got him back on. When
       he is not on medication, our conversations are tangential and he can’t sit still,
       touching and fiddling with everything on my desk. When on meds, he can focus
       on one topic during a session. However, even when on the medication, he is:
       fidgety with poor boundaries, when even mildly challenged he talks excessively,
       blurts out inappropriately and cannot wait his turn. He has insight to this, knows
       he is obnoxious so he isolates himself to avoid problems with others. The reason,
       and only reason he has done well here, is we have single cell housing. He puts up
       his curtain and stays in his cell as much as possible. He only comes to mainline
       occasionally, never goes out to rec. We did have to place him in a two man cell
       for a while and every cell mate he had was begging to be moved. His issue here is
       his gambling…he believes he has some special gift for picking teams and is
       always running a ticket. The unit team is done with him. When he transfers, he
       is going to require a lot of assistance if he is going to function on a compound.
       Thoughts?

(ECF No. 166-9.)

       While those discussions were ongoing, Keller asked one of the BOP officials that they re-

assign Keller to a single-man cell once he gets out of the SHU. The BOP declined, and on May

22, 2014, they told Keller that they would release him from the SHU and place him in a three-

man cell. The BOP also put in a transfer request for Keller to a different institution, which reads:

       Inmate Keller arrived at USP Marion from USP Coleman on November 4, 2009,
       for Lesser Security purposes. Since his arrival, he has had one high and ten
       moderate level incident reports. He was initially placed in SHU for disciplinary
       purposes. The incident involved Keller stating “I am going to fuck all of you up,”
       to staff during pill line. The DHO subsequently dropped a threatening bodily
       harm to staff charge and he was found guilty of insolence. He remains in SHU
       pending transfer. Keller previously coerced two other inmates to allow him to use
       their phone accounts after he had been placed on phone restriction. These inmates
       lost their preferred housing (single cell) as well as additional sanctions. Keller
       also lost his preferred housing, but he refused to move. Psychology staff
       subsequently intercepted and Keller was allowed to remain in a single cell.
       This has created an atmosphere of animosity and has made it difficult to

                                                 4
       appropriately manage the preferred housing units. Keller has had several
       incident reports for possessing gambling paraphernalia and giving/accepting
       money without authorization. Keller has not participated in any educational or
       vocational programming as recommended by his unit team. Overall, his
       adjustment has been poor.

       Highlighted in the Rational for Referral: “It should be noted that the Mental
       Health Treatment Coordinator, Central office, recommended that the unit team
       submit a Care Level 3-Mental Health Transfer for him. Based on his incident
       report history, inability to program and mental health care level, the unit team
       recommends a transfer to any appropriate facility commensurate with his custody,
       security and treatment needs.”

(ECF No. 166-5.) That request was accompanied by a “mental health transfer summary” by Dr.

Patterson, which states:

       KELLER is currently in SHU. He was placed in SHU on 4/23/2014 for being
       insolent to staff. Prior to this, KELLER was in preferred housing, a single cell. He
       is currently refusing to leave SHU as he will be required to move to a three man
       cell. Historically, KELLER has had a great deal of difficulty being house with
       other inmates. Typically the other inmates cannot tolerate him, due to
       hypervigilance, lack of flexibility, level of anxiety, level of energy, and
       intrusiveness (primarily verbally). He has been seriously assaulted at a USP
       previously.

(ECF No. 166-4.) So on July 1, 2014, the BOP transferred Keller to FCC Coleman: a “Mental

Health Care Level 3” facility which provides enhanced outpatient and residential mental health

care facilities compared to USP Marion, which maxes out at Level 2. (ECF No. 166-3, p. 8.)

When Keller arrived at FCC Coleman, however, medical officials dropped him back to a level 2

and assigned him a cellmate.

       The BOP transferred Keller again about a year later, this time to FCI Memphis—where

he remained a level 2 designee. He requested single-cell status there as well, but psychology staff

told him that “single cell status was not appropriate and was not a form of mental health

treatment.” (ECF No. 157-3, p. 3.) Keller also tried to convince them that he was so mentally ill

that “he required isolation from others”—very much in-line with what the records from USP



                                                5
Marion said as well—but psychology staff did not agree and told Keller that single-cell status

was not an option for him. (Id.) That was especially because Keller’s behaviors “exponentially

increased his risk of suicide,” so they did not want him alone in a cell. (Id.) Psychology staff also

found that Keller’s single-cell status at USP Marion appeared to be “to appease” Keller, and that

“single cell status was not clinically indicated and was rather contraindicated given his claimed

mental health problems and the clinical diagnoses given by the Psychologists.” (Id. at pp. 4–5.)

       Keller later sued 26 BOP officials at USP Marion for three alleged constitutional

violations stemming from these incidents. Five defendants and one claim remain in the case:

Keller says that they were deliberately indifferent to his medical needs in violation of the Eighth

Amendment’s Cruel and Unusual Punishment clause by giving him cellmates at USP Marion and

transferring him away to a different institution. Those defendants moved for summary judgment

(ECF No. 157, 167), and Magistrate Judge Gilbert C. Sison issued a Report and

Recommendation advising this Court to deny the defendants’ motion. (ECF No. 170.) The

defendants have objected, so this Court has conducted a de novo review of the matter. FED. R.

CIV. P. 72(b)(3); Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

II.    LEGAL STANDARDS

       A.      Summary Judgment

       The Court must grant summary judgment “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Spath v. Hayes

Wheels Int'l-Ind., Inc., 211 F.3d 392, 396 (7th Cir. 2000). The Court must construe the evidence

in the light most favorable to the nonmoving party and draw all reasonable inferences in favor of




                                                 6
that party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Chelios v. Heavener,

520 F.3d 678, 685 (7th Cir. 2008); Spath, 211 F.3d at 396.

       The initial summary judgment burden of production is on the moving party to show the

Court that there is no reason to have a trial. Celotex, 477 U.S. at 323; Modrowski v. Pigatto, 712

F.3d 1166, 1168 (7th Cir. 2013). When responding to a motion for summary judgment, the

nonmoving party may not simply rest upon the allegations contained in the pleadings, but must

present specific facts to show that a genuine issue of material fact exists. Celotex, 477 U.S. at

322–26; Anderson, 477 U.S. at 256–57; Modrowski, 712 F.3d at 1168. A genuine issue of

material fact is not demonstrated by the mere existence of “some alleged factual dispute between

the parties,” Anderson, 477 U.S. at 247, or by “some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Rather, a

genuine issue of material fact only exists if “a fair-minded jury could return a verdict for the

[nonmoving party] on the evidence presented.” Anderson, 477 U.S. at 252.

       B.      Deliberate Indifference

       The Eighth Amendment’s prohibition on the unnecessary and wanton infliction of pain

forbids deliberate indifference to a prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S.

97, 104 (1976); Johnson v. Snyder, 444 F.3d 579, 584 (7th Cir. 2006). To prevail on such an

Eighth Amendment claim, a prisoner must show (1) that he had an objectively serious medical

need, and (2) that the official knew that the medical need was serious and presented a substantial

risk of harm, but disregarded it. Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016); Johnson,

444 F.3d at 584.

       An official is deliberately indifferent if he “knows of and disregards an excessive risk to

inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994); Johnson, 444 F.3d at



                                                7
585. The prisoner must show that the defendant’s conduct was intentional or criminally reckless;

neither simple nor gross negligence is sufficient to establish deliberate indifference. Burton v.

Downey, 805 F.3d 776, 784 (7th Cir. 2015); Johnson, 444 F.3d at 585; Salazar v. City of Chi.,

940 F.2d 233, 238 (7th Cir. 1991). Deliberate indifference can arise when a treatment decision

was “blatantly inappropriate.” Greeno v. Daley, 414 F.3d 645, 654 (7th Cir. 2005) (quoting

Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir.1996)). A “blatantly inappropriate” decision is one

that is “so significant a departure from accepted professional standards or practices that it calls

into question whether the doctor actually was exercising his professional judgment.” Pyles v.

Fahim, 771 F.3d 403, 409 (7th Cir. 2014) (internal citation omitted). Mere disagreement between

a prisoner and his doctor, or even between two doctors, however, is not enough to establish

deliberate indifference. Id.

III.   ANALYSIS

       The record and motions in this case may be dense, but the analysis is not. All of the

evidence in this case indicates that BOP medical officials provided consistent and thorough

treatment for Keller’s medical issues—but his single-cell accommodations were not part of

Keller’s treatment regimen. Dr. Patterson—Keller’s psychologist at USP Marion—testified that

she would not recommend single-cell accommodations as a “treatment.” (Patterson Dep. 69:19–

70:7, ECF No. 157-2.) And Dr. Buzzanga—Keller’s psychologist at FCI Memphis—said that

“single cell status was not clinically indicated and was rather contraindicated given [Keller’s]

claimed mental health problems and the clinical diagnoses given by the Psychologists.” Dr.

Buzzanga also said that USP Marion giving Keller a single-cell was rather intended to “appease”

Keller—and that claim is consistent with every piece of evidence in the record.




                                                8
       The only person in this case arguing that Keller’s single-cell accommodations were part

of his treatment plan, and that Keller needed such a treatment, is Keller himself. That is clearly

not enough to establish deliberate indifference: Keller’s disagreement with the medical testimony

in this case does not amount to an Eighth Amendment violation. Pyles, 771 F.3d at 409. And

even though the BOP’s policy statement says that single-cell status may be used as a treatment,

that does not change the fact that all of the testimony in this case is that Keller’s treating

physicians did not use it as such. There is hardly anything more to say.

       Finally, Keller also alleges that his transfer from USP Marion to FCC Coleman amounted

to deliberate indifference to his medical needs as well. That argument strains credulity. Not only

did FCC Coleman have more mental health treatment options available—which alone kills

Keller’s case—but Keller’s argument would eviscerate the BOP’s ability to make security-based

administrative housing decisions. Keller’s own treating psychologist noted that Keller had

“burned his bridge” at USP Marion due to his numerous security incidents, including telling staff

“I am going to fuck all of you up”—so of course the BOP, in its discretion, transferred him to a

different facility where he could start fresh.

       Allowing prisoners to sue the BOP because they do not want to move to a different

prison—or because they want a cell all to themselves—is usually the type of allegation that 28

U.S.C. § 1915A screening orders sniff out and dismiss as frivolous. This case was an exception

and proceeded to summary judgment because Keller—very eloquently at times—alleged that his

single-cell status was part of a treatment plan. But now, the evidence simply does not support

that allegation any manner.

                                          CONCLUSION

       For the foregoing reasons, the Court:



                                                 9
▪   GRANTS the MOTION for Summary Judgment on Count I of Plaintiff's Complaint by C

    Behle, J Byram, S Byram, J S Walton (ECF No. 157);

▪   GRANTS the MOTION to Dismiss for Failure to State a Claim or in the Alternative, Motion

    for Summary Judgment by all defendants (ECF No. 167);

▪   REJECTS the Report and Recommendation on those motions (ECF No. 170); and

▪   DIRECTS the Clerk of Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: JULY 8, 2019


                                                                s/ J. Phil Gilbert
                                                                J. PHIL GILBERT
                                                                U.S. DISTRICT JUDGE




                                            10
